BLD-011                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3617
                                      ___________

                            IN RE: JASON KOKINDA,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to D.C. Civil No. 5:13-cv-02202)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 18, 2013

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: October 30, 2013)

                                       _________

                                       OPINION
                                       _________



PER CURIAM

       Pro se litigant Jason Kokinda asks us for a writ of mandamus directing the United

States District Court for the Eastern District of Pennsylvania to expedite proceedings on

his 28 U.S.C. § 2254 petition and bail motion. Since filing his mandamus petition, he has

moved for expedited and emergency consideration of his mandamus petition and motion
to proceed in forma pauperis. For the following reasons, we will deny the mandamus

petition, as well as his motions for expedited and emergency consideration.

        Mandamus is a “drastic remedy” available in extraordinary circumstances only. In

re: Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking

the writ “must have no other adequate means to obtain the desired relief, and must show

that the right to issuance is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996), superseded in part on other grounds by 3d Cir. L.A.R. 24.1(c) (1997).

Generally, a court’s management of its docket is discretionary, In re Fine Paper Antitrust

Litig., 685 F.2d 810, 817 (3d Cir. 1982), and there is no “clear and indisputable” right to

have a district court handle a case in a certain manner, see Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 36 (1980) (per curiam). However, mandamus may be warranted when

a district court’s delay “is tantamount to a failure to exercise jurisdiction.” Madden, 102
F.3d at 79.

        The delay complained of by Kokinda is not tantamount to a failure to exercise

jurisdiction. Kokinda filed his habeas petition in April 2013, and then filed various

amendments, revisions and supplemental pleadings in May, June, and July 2013. In July

2013, he filed a petition for release on bail pending the District Court’s adjudication of

his habeas petition. Upon the Commonwealth of Pennsylvania’s motion, the Magistrate

Judge to whom the case had been transferred extended the Commonwealth’s time to file a

response to November 5, 2013. In August 2013, Kokinda filed yet another motion to

amend his habeas petition, as well as a motion to supplement his petition for release on

bail.

                                              2
       Because Kokinda sought mandamus relief less than five months after he filed his

habeas petition, and because even less time had passed since he filed a motion for release

on bail, the delay “does not yet rise to the level of a denial of due process.” Id. (denying

a mandamus petition where the district court had not ruled on petitioner’s motion in four

months). We are fully confident that the District Court will adjudicate Kokinda’s habeas

and bail petitions without undue delay.

       Accordingly, we will deny the petition for a writ of mandamus. His motions for

expedited and emergency consideration are denied.




                                              3